Citation Nr: 1124020	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for a headache disorder, claimed as migraines, to include on a secondary basis.

3.  Entitlement to service connection for ethmoid sinusitis.

4.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative joint disease of the cervical spine with an evaluation of 10 percent effective July 25, 2004, and denied the Veteran's claims for service connection for migraines, ethmoid sinusitis, and a right ankle condition.

This appeal was previously before the Board and the Board remanded the claim in February 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

In December 2009, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

For the reasons explained below, the issues of service connection for headaches and a sinus condition are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the cervical spine has been characterized by pain without limitation of motion.  Such disability was not productive of muscle spasm or guarding, and no abnormal spinal contour was found.  

2.  The preponderance of the competent medical evidence of record is against a finding of any current right ankle condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for establishing service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a August 2004 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A July 2006 letter and a November 2008 letter also advised the Veteran of how the VA determines a disability rating and the type of evidence which impacts such.  The July 2006 letter further informed the Veteran of how the VA assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in March 2011.

In any event, the appeal regarding the claim for a higher initial rating stems from the original award of service connection for degenerative joint disease of the cervical spine.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, private treatment records, testimony provided by the Veteran during a hearing before the undersigned Veterans Law Judge, and written statements from the Veteran.

Pursuant to the Board's February 2010 remand, the RO/AMC asked the Veteran in an April 2010 letter to provide the names and addresses of all medical care providers who treated her for her claimed conditions since 2004, to specifically include Fort Stewart, and to provide a completed release form for each treatment provider.  However, the Veteran did not respond.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Accordingly, the Board has rendered its decision based on the evidence of record.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing testimony during a hearing before the undersigned, reporting for VA examinations, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.	Initial rating in excess of 10 percent for degenerative joint disease of the cervical spine 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran is currently rated for her degenerative joint disease of the cervical spine under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010), which utilizes the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation requires evidence of unfavorable ankylosis of the entire cervical spine.  

Note (1) provides that any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id.  Note (2) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Further, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Turning to the evidence, the service treatment records reveal that the Veteran complained of and was treated for neck pain which she reported experiencing since March 2003.  Range of motion measurements for the cervical spine were not provided.

The Veteran was provided a contract VA examination with a physician in September 2004.  She complained of experiencing upper back pain since March 2003.  The condition was current and flared about 5 times per week.  The pain traveled up and down through her back.  It was a sharp ache and was 8/10 in intensity.  It was elicited by physical exercise and was relieved by Motrin.  The Veteran could function with medication.  She described the pain as a sharp, shooting pain associated with tightness and soreness in her back.  Upon physical examination, the neck was evaluated as normal.  The Veteran's posture and gait were normal.  The cervical spine had no radiation of pain on movement, muscle spasm, or tenderness.  There was no intervertebral disc syndrome.  Range of motion measurements of the cervical spine revealed flexion from 0 to 45 degrees, extension from 0 to 45 degrees, right lateral flexion from 0 to 45 degrees, left lateral flexion from 0 to 45 degrees, right rotation from 0 to 80 degrees, and left rotation from 0 to 80 degrees.  The examiner found that range of motion of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis of the cervical spine.  Neurologic examination was normal.  X-rays of the cervical spine showed minimal narrowing of C5/6 interspace.  The diagnoses included degenerative joint disease of the cervical spine, based on the Veteran's physical symptoms and X-ray findings.  

In November 2008, the Veteran was provided another contract VA examination with a physician.  The Veteran reported that her degenerative joint disease of the cervical spine had existed since July 2004.  The condition was not due to injury or trauma.  The Veteran endorsed having stiffness, but denied experiencing numbness.  She reported pain the neck which occurred 3 to 4 times per day and each time lasted for 1 hour.  The pain traveled to the upper back.  The Veteran indicated that the pain is burning, aching, sharp, and cramping.  The pain level was 4/10.  The pain occurred spontaneously and was relieved by rest and Tylenol.  At the time of pain she could function without medication.  The Veteran was not receiving any treatment for her condition and she stated that the condition had not resulted in any incapacitation.  The Veteran reported that she did not experience any functional impairment from this condition.  

Upon physical examination, the Veteran's posture and gait were within normal limits and she did not require any assistive device for ambulation.  The cervical spine revealed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was no evidence of tenderness and no ankylosis of the cervical spine.  The range of motion of the cervical spine was flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right rotation to 80 degrees, and left rotation to 80 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of cervical intervertebral disc syndrome or chronic and permanent nerve root involvement.  Neurological examination of the upper extremities was normal.  The diagnosis was degenerative joint disease of the cervical spine.  The examiner stated that at that time, the Veteran's condition was asymptomatic.  The subjective factor was pain and the objective factors were the history from the Veteran.  The examiner remarked that the effect of the condition on the Veteran's usual occupation was none.  The effect of the condition on the Veteran's daily activity is limited activity.

The Veteran testified during a December 2009 Travel Board hearing before the undersigned Veterans Law Judge.  She stated that from time to time she had a lot of stiffness in her cervical spine, and if she laid too long in a certain position she would not be able to move her neck at all.  She said that she sometimes had swelling, maybe two or three times per week.  She said that on a daily basis, her cervical spine disability limited her in doing a lot of things with her children such as going to fairs and parks because of the jerking of the rides, which causes pain.  She said that she had experienced periods where she just could not hold her head up and she would have to get a heating pad and just relax.  She had not worn a neck brace but was taking Motrin for pain.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's degenerative joint disease of the cervical spine is appropriately evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  The September 2004 and November 2008 VA examinations do not reflect forward flexion of the cervical spine to 30 degrees or less, a combined range of motion of the cervical spine of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In this regard, the Veteran was shown to have full range of motion of the cervical spine, including forward flexion, and joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Although the Veteran reported a history of stiffness and pain that traveled up and down, upon physical examination, the cervical spine had no radiation of pain on movement, muscle spasm, or tenderness.  Further, gait was evaluated as normal and there were no abnormal spinal curvatures present.  Thus, the 10 percent rating presently assigned already takes into account her subjective complaints.  The November 2008 examiner stated that at that time, the Veteran's condition was asymptomatic.  Moreover, the medical evidence of record does not demonstrate pain or additional limitation of motion in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2010).

As for separate evaluations of the neurologic manifestations associated with her degenerative joint disease of the cervical spine, there are no described neurologic manifestations that are separately ratable.  As noted above, although the Veteran reported a history of stiffness and pain that traveled up and down through her back, upon physical examination, the cervical spine had no radiation of pain on movement.  Further, neurological examinations yielded normal results.  Thus, separate neurologic ratings are not warranted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Finally, during the September 2004 and November 2008 VA examinations, there were no signs of cervical intervertebral disc syndrome.  Accordingly, evaluation of the disability under Diagnostic Code 5243 is not warranted.  

In summary, the currently assigned 10 percent evaluation adequately addresses the Veteran's subjective complaints and the objective symptomatology, and is appropriate for the entire appeal period.  See Fenderson, supra.

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from her degenerative joint disease of the cervical spine and provide for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


II.	Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The service treatment records indicate that the Veteran was treated during active service for problems with her right ankle.  She was seen in July 2003 with an acute right ankle inversion after going down stairs two days prior. She reported that she had been walking while wearing boots and heard a snap. It was noted that she had experienced a sprain four months before that time. After a physical examination, the assessment was right ankle sprain.  The Veteran sought treatment in September 2003 with complaints of right ankle pain, which had been present for two weeks. She said that the ankle hurt when she walked with boots and running shoes, and she stated that there was pain on the bottom of the right foot near the heal when she applied pressure.  Upon examination of the right ankle, the assessment was slight ankle sprain four weeks post ankle inversion with residual pain and plantar fasciitis.  In October 2003, the Veteran complained of an ongoing problem with the right ankle.  It was noted that she had been on a profile since September 2003 for the ankle, and that she had a history of an injury during basic training, and re-injury in July 2003.  After a physical examination, the assessment was plantar fasciitis of the right foot.

The Veteran was afforded a VA examination in September 2004.  She provided a history of hurting her right ankle while in basic training.  She reported that the condition flares up off and on every four to five weeks.  She described it as a pulling pain in her ankle and denied having undergone any treatments for her ankle or being on any medications.   Upon physical examination, the extremities were normal with no edema of the right of left lower extremity.  The Veteran's posture and gait were normal.  Leg length from the anterior superior iliac spine to the medial malleolus on the right was 89 centimeters, and on the left was 88 centimeters.  Examination of the feet revealed no signs of abnormal weight bearing.  The Veteran did not require any devices for ambulation.  The ankle joints were normal on the right and left.  Range of motion of the ankles was reported to be full.  Neurologic examination of the lower extremities was normal.  X-rays of the right ankle showed no evidence of narrowing.  The examiner stated that with regards to the Veteran's claimed right ankle condition, there is no diagnosis because there is no pathology to render a diagnosis. 

During the December 2009 hearing before the undersigned, the Veteran reported that she experiences ongoing problems with her right ankle, including swelling.   She said that it may flare-up once a week, depending on what she does.  She also said that during active service, her ankle was treated with medication for pain, an Ace bandage, and limited duty.  

The Veteran was provided another VA examination in July 2010, during which the claims file was reviewed.  She endorsed right ankle pain which had its onset in 2002.  She said that while performing physical training, her right ankle twisted while running.  She was seen at a troop medical clinic and was given Motrin, elevated extremity, and bed rest for 3 to 4 days.  She also reported that while in Germany she was coming down the steps, and the right ankle locked up resulting in the Veteran falling.  She indicated that the course of the condition since onset was stable and she denied receiving any treatment for it at that time.  The Veteran denied a history of hospitalization, surgery, or neoplasm.  The Veteran endorsed right ankle joint symptoms of giving way, pain, stiffness, weakness, decreased speed of joint motion, locking episodes 1 to 3 times a month, swelling, and tenderness.  She denied any deformity, instability, episodes of dislocation or subluxation, effusions, or other symptoms.  She said that the condition does affect the motion of the joint.  She also endorsed flare-ups of joint disease that were moderate in severity, and occurred weekly for a duration of hours.  She denied any constitutional symptoms or incapacitating episodes of arthritis.  She was able to stand for 15 to 30 minutes.  She was able to walk more than 1/4 mile, but less than 1 mile.  The Veteran endorsed intermittent but frequent use of a brace.  

Upon physical examination, the Veteran's gait was normal.  There was no other evidence of abnormal weight bearing, loss of a bone or part of a bone, recurrent shoulder dislocations, or inflammatory arthritis.  Examination of the right ankle was reportedly normal and there was no ankle instability, tendon abnormality, or angulation.  There was no evidence of pain with active motion of the right side.  Range of motion measurements revealed that right dorsiflexion was 0 to 20 degrees and right plantar flexion was 0 to 45 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions of range of motion.  There was no joint ankylosis or other significant physical findings.  X-rays of the right ankle showed no acute fracture or dislocation and were said to be unremarkable.  With regards to diagnosis, the examiner indicated that it was a normal examination.  The examiner opined that the Veteran's claimed right ankle disability is not caused by or a result of the Veteran's right ankle disability during military service.  The rationale was that review of the claims file indicates that the Veteran was treated for a right ankle injury during military service; however, the ankle examination was normal, which is conclusive with the diagnostic study.  

The Board also finds that service connection for a right ankle condition is not warranted.  The Board finds that the preponderance of the evidence is against a finding of a current right ankle disability.  Any in-service injury to the right ankle seems to have been acute and resolved.  During the September 2004 VA examination, less than 2 months after discharge from service, there was no diagnosis because there is no pathology to render a diagnosis.  Additionally, the July 2010 VA examiner likewise indicated that the right ankle examination was normal and therefore did not render a diagnosis.  Thus, during the course of the Veteran's claim, the competent evidence fails to show current medical evidence of a right ankle condition.

Although she is competent to state her symptoms, the Veteran is not, as a layperson, qualified to render a medical diagnosis or an opinion concerning the relationship of any current a right ankle condition to service, as the disability at issue requires medical expertise to diagnose and evaluate.  See Layno, supra; see also Jandreau, supra.

Thus, the preponderance of the competent medical evidence of record fails to establish the disability for which service connection is sought and service connection must be denied.  See Gilpin, supra; see also Brammer, supra.  The Board has considered the Veteran's complaints of giving way, pain, stiffness, weakness, decreased speed of joint motion, locking episodes 1 to 3 times a month, swelling, and tenderness in the right ankle.  However, the Board notes that complaints of chronic pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted, and the VA examiners found no current underlying disability to account for her complaints.  Sanchez-Benitez, supra; Evans v. West, supra.
 
In summary, the Board finds that the preponderance of the evidence indicates that any right ankle injury sustained by the Veteran during active service was acute and resolved during such service and a current right ankle disability has not been shown by the competent evidence of record.  Accordingly, service connection is not warranted for a right ankle condition.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the cervical spine is denied.

Entitlement to service connection for a right ankle condition is denied.


REMAND

The Veteran also claims service connection for a headache disorder and a sinus condition that she contends began during active service.

The service treatment records are negative for any complaints, findings, or treatment for sinus problems during active service.  The service treatment records reveal that in March 2003, during a post-deployment health assessment, the Veteran reported that during the deployment she had developed symptoms which included headaches.

The Veteran was afforded a VA examination in September 2004.  She reported that she began having migraines in August 2004.  She said that she experiences throbbing headaches which occur every three to four days and last 35 to 40 minutes.  She said that he has been given Motrin for the headaches.  After performing a physical examination, the examiner stated that there was no diagnosis for the Veteran's claimed condition of migraines, because there was no pathology to render a diagnosis.  However, the examiner opined that these headaches may be in association with her sinus condition.  With regards to her claimed sinus condition, the Veteran reported having had a sinus problem since August 2003.  She said that it is constant and she gets repeated infections.  Physical examination revealed no sinusitis or purulent discharge from the nose.  Sinus films showed partial hazes of the ethmoid with appearance of minimal sinusitis.  After performing a physical examination, the diagnoses included ethmoid sinusitis. 

The Veteran was provided with another VA examination in July 2010, during which the claims file was reviewed.  With regard to headaches, the Veteran reported the onset of headaches occurred when she was in a convoy that was attacked by the enemy and had a panic attack.  She said that she developed a severe headache and was seen at a clinic by a psychiatrist.  She was taken off the mission for 2 weeks and given Motrin.  (The Board notes that while service treatment records do reflect treatment for an acute situational reaction, headaches were not listed at that time.)  
The Veteran said that the migraine headaches occurred weekly during the previous 12 months.  The headaches were not prostrating and ordinary activity was possible.  The duration of the headaches was hours.  The impression of computed tomography (CT) of the head was normal.  After performing a physical examination and reviewing the results of the CT of the head, the diagnosis was of headaches secondary to panic attacks.  The examiner opined that the Veteran's claimed headache condition is not caused by or a result of her military service headaches.  The examiner's rationale was that the Veteran reported having been a passenger in a military vehicle and observed the proceeding vehicle being hit by a roadside bomb and immediately she panicked and developed a severe headache.  She continues to experience panic attacks, however, her headache is not a migraine headache and is not related to her claimed sinusitis nor degenerative joint disease of the cervical spine.  Her headaches are more related to her situational panic attacks.

The examiner did not provide adequate rationale for the conclusion, nor did she indicate whether the Veteran's spine disorder aggravates the Veteran's headaches.  Moreover, the examiner noted that the Veteran reported her sinus symptoms as being headaches which were near constant.  Physical examination revealed slight tenderness noted around the frontal and maxillary area, but no evidence of active disease.  Radiographs of the paranasal sinuses were unremarkable.  The examiner stated that if symptoms persist, then a CT scan of the paranasal sinuses would be the study of choice.  In light of the above, the Board finds that remand of the sinus and headache claims for a new examination is necessary.

Accordingly, these issues are REMANDED for the following:

1.  The Veteran should be afforded a VA sinus examination by a physician to determine whether she suffers from a chronic sinus condition.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including a CT scan of the sinuses.  

Following review of the claims folder and examination of the Veteran, the examiner should indicate whether the Veteran suffers from a chronic sinus disorder.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that any chronic sinus disorder arose during service or is otherwise related to service.  A medical rationale should be provided for the opinion expressed.

2.  The Veteran should be afforded a VA neurological examination by a physician to determine whether she suffers from a chronic headache disorder that arose during service or is related to service or service connected condition.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims folder and examination of the Veteran, the examiner should indicate whether the Veteran suffers from a chronic headache disorder.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that any chronic headache disorder arose during service or is otherwise related to service.  If not, the examiner should provide an opinion as to whether the Veteran's service-connected degenerative joint disease of the cervical spine causes or permanently worsens the Veteran's headache disorder beyond normal progression (aggravation).  If the headache disorder is found to be aggravated by a service connected condition, the examiner should quantify the degree of aggravation.  A medical rationale should be provided for the opinions expressed.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


